Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 1 of 7
Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 2 of 7
Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 3 of 7
Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 4 of 7
Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 5 of 7
Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 6 of 7
Case 19-60320   Doc 6   Filed 02/15/19   Entered 02/15/19 11:57:08   Desc Main
                           Document      Page 7 of 7
